Citation Nr: 1107054	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-39 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a low back disability.  

2.  Entitlement to service connection for lung cancer or lung 
tumors, to include as a result of exposure to herbicides.

3.  Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for an eye disability due to surgeries performed 
at a VA facility in February 2008 and June 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 
1965.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from April 2009 (low back disability and lung disability) 
and September 2009 (eye disability) decisions of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional Office 
(RO).

In July 2010, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  In November 2010, a 
video conference hearing before the undersigned Veterans Law 
Judge was held at the RO.  Transcripts of those hearings are 
associated with the claims file.  The Veteran submitted 
additional evidence with a waiver of initial RO consideration.  
See 38 C.F.R. § 20.1304 (2010).

The Board notes that the RO reopened the Veteran's claim for 
service connection for a low back disability and decided it on 
the merits.  However, despite the determination reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an eye disability due to 
surgery at a VA facility in February 2008 and June 2009 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The June 1994 rating decision that denied service connection 
for a low back disability was not appealed and is final.

2.  Some of the evidence received since that June 1994 rating 
decision includes evidence that bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for a low back disability.

3.  The preponderance of the evidence is against a finding that 
the Veteran has a current low back disability that is related to 
his military service.  

4.  The preponderance of the evidence is against a finding that 
the Veteran has lung cancer, or that he has any lung disability 
that is related to his military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156 (2010).

2.  A low back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of arthritis 
during active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

3.   A lung disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of lung cancer 
during active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2008 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claims for service connection, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  The letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and a VA medical opinion, 
private treatment records, and hearing testimony.

The Board notes that the Veteran has not been afforded a VA 
examination concerning his claim for service connection for a 
lung disability.  The Board, however, finds that no such 
examination is required in this case.  As will be explained 
below, there is no medical or credible lay evidence that shows 
the Veteran has lung cancer, or that he has any lung disability 
that may be related to service.  Consequently, VA is under no 
duty to afford the Veteran a VA examination.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Claim to Reopen

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that evidence may be considered 
new and material if it contributes "to a more complete picture 
of the circumstances surrounding the origin of a Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) 
(holding that the "presumption of credibility" doctrine 
continues to be precedent).

Service connection for herniated nucleus pulposus L5-S1 was 
previously denied by rating decision in June 1994.  The claim was 
denied because there was no evidence of service incurrence or 
aggravation or of continuity of symptomatology.  

The evidence received subsequent to the June 1994 rating decision 
includes a January 2011 letter from the Veteran's physician.  The 
physician notes the Veteran's report of sustaining 3 traumatic 
impacts during training in 1964, with the onset of back symptoms 
at that time.  The physician offers his opinion that spinal 
stress fractures that progressed over time causing disability and 
back problems cannot be dismissed.

Presuming the credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been received, 
the Board finds that the new evidence relates to unestablished 
facts and raises a reasonable possibility of substantiating the 
claim.  Thus, such evidence is new and material, and the claim 
for service connection for a low back disability is reopened.

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and malignant tumors or arthritis 
becomes manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

A. Low Back Disability

The Veteran asserts that he hurt his back in service during 
Airborne training.  Service records confirm that the Veteran was 
awarded a parachutist badge.  

Service treatment records show no complaints of back pain during 
service.  The Veteran did notice draining of mucous bloody 
material in the low back area after an airborne jump.  Treatment 
records reflect that the Veteran had a pilonidal cyst.  
Entitlement to service connection for residuals of a pilonidal 
cyst has been denied by VA and is not the subject of the present 
decision.

A VA treatment record from December 1993 noted that the Veteran 
threw out his back picking up a briefcase.  The Veteran reported 
that this had happened before and he recovered in 5 days.  
However, this time he also missed a step while navigating a set 
of stairs which made the back pain worse.  

The Veteran filed his original claim for service connection in 
March 1994 and was afforded a VA examination in May 1994.  He 
complained of intermittent back pain since an in-service 
parachute injury.  A previous computed axial tomography (CAT) 
scan showed a herniated nucleus pulposus.  The diagnoses rendered 
included herniated lumbar disc, lumbar lordosis, and status post 
parachute injury. 

More recently, magnetic resonance imaging (MRI) scans have shown 
degenerative changes at multiple levels with resultant spinal 
canal and neural foraminal stenosis (for example, see June 2005 
VA MRI report).  

A VA medical opinion was obtained in April 2009.  The examiner 
noted the Veteran's report of a parachuting injury in 1964 with 
intermittent low back pain and a November 1993 injury when 
reaching for a briefcase, as well as 3 accidents worsening back 
pain last year.  The examiner's impression was that the Veteran 
had chronic low back pain and sciatica with some changes in 
symptoms over the last year.  It was noted that the Veteran had 
no evaluation for back pain prior to the 1993 injury.  According 
to the examiner, while some degenerative joint disease, stenosis, 
and diffuse disc bulging was present, it is not likely that this 
is due to the Veteran's military service due to the long latency 
between onset of back pain and with its acute onset in 1994 
followed by multiple accidents.  The examiner opined that the 
later nonmilitary events are more likely related to the Veteran's 
current low back disorder.  

In a January 2011 letter, a private physician opined that 
"spinal stress fractures that progressed over time causing 
disability and back problems cannot be dismissed."  

The preponderance of the evidence in this case is against a 
finding that the Veteran has any current low back disability as a 
result of his military service.  Service treatment records show 
no complaints of back pain during service and examination of the 
spine was normal at separation.  No complaint of back pain or 
diagnosis of any back problem is shown until 1993, after the 
Veteran injured his back lifting a briefcase.  This is the same 
time the Veteran testified he was first diagnosed with 
herniated discs.  It is also important to note that when the 
Veteran sought treatment after injuring his back lifting a 
briefcase he did not report any back injuries during service or 
any back pain since service; instead, he stated that he had 
injured his back lifting something before and he recovered in 5 
days.  This suggests that the Veteran did not have ongoing back 
problems since service.  After the post-service injury in late 
1993, the record reflects numerous low back complaints as well as 
additional injuries.  

Importantly, after reviewing the record, including the Veteran's 
report of a parachute injury, a VA examiner opined that it was 
not likely that the current back problems were related to the 
Veteran's service and instead it was more likely that these 
problems were related to the Veteran's post-service injuries.  
The Board recognizes that the examiner's opinion is based 
partially on the Veteran not having back pain until 1994, while 
the Veteran has reported having back pain since service.  The 
examiner was well aware of the Veteran's contentions and noted 
that the Veteran reported intermittent back pain after service.  
As the examiner reviewed the entire record and provided a clearly 
stated rationale for his opinion, the Board has afforded it high 
probative value.  The VA examiner's opinion is also supported by 
other medical evidence, such as the normal evaluation of the 
spine at the time of the Veteran's separation from service.  

The Board has afforded no probative value to the January 2011 
opinion from the Veteran's private physician.  The physician's 
opinion - that spinal stress fractures that progressed over time 
causing disability and back problems cannot be dismissed - is not 
supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 300-01 (2008) (holding that a medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the 
two).  Essentially, the physician is implying that the Veteran 
may have had stress fractures for some time that progressed into 
disability.  The physician does not provide any explanation as to 
why he believes the Veteran had stress fractures and cites to no 
medical evidence to support this premise, radiological or 
otherwise.  Finally, the physician simply states that this theory 
cannot be dismissed.  He does not indicate whether the theory is 
likely or is simply a rare possibility.  For these reasons, the 
January 2011 opinion has been afforded no probative value.  

The Board also notes that some outpatient treatment records 
report the Veteran's medical history as including spinal stenosis 
with a history of chronic back pain secondary to landing on his 
back after a parachute jump while in service.  Such reports are 
merely reciting the history the Veteran provided and do not 
include any examination, discussion of the evidence, or rationale 
to render such statement an opinion rather than merely a 
restatement of the history the Veteran provided.  As such, they 
are not probative medical opinions.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of a lay history is 
not transformed into competent medical evidence merely because 
the transcriber is a medical professional); see also Nieves-
Rodriguez, supra.  Accordingly, little if any probative value is 
assigned to such reports.

While the Veteran contends that his current low back disabilities 
are related to a parachute injury during service, he is not shown 
to possess any specialized training in the medical field to 
provide a competent medical opinion on this point.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis).  Moreover, whether symptoms he experienced in 
service or following service are in any way related to his 
current back condition requires medical expertise to determine.  
See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the 
veteran is competent to testify to the pain he has experienced 
since his tour in the Persian Gulf, he is not competent to 
testify to the fact that what he experienced in service and since 
service is the same condition he is currently diagnosed with.").  
The Board finds the medical evidence on this point to be of 
greater probative value than the Veteran's lays contentions, as 
the etiology of spinal disorders requires medical expertise to 
determine.  In this case, the most probative medical evidence of 
record is against a finding that an in-service injury caused the 
current low back disabilities.  

Accordingly, the preponderance of the evidence is against the 
claim and service connection is denied.

B. Lung Disability

If a veteran was exposed to Agent Orange or another herbicide 
agent, service connection for any of the conditions listed under 
38 C.F.R. § 3.309(e) including cancer of the lung will be 
presumed if the condition becomes manifest to a degree of 10 
percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran asserts that he has lung cancer or lung tumors as a 
result of exposure to herbicides while serving in the Republic of 
Vietnam.  Service records do not verify service in Vietnam.  At 
separation from service, examination of the lungs and chest was 
normal.  The Veteran denied having shortness of breath, chronic 
cough, or cancer.  

Treatment records show that the Veteran has smoked 2 packs of 
cigarettes per day for over 45 years.

In 2005 a left lower lung lesion or nodule was noted during VA 
outpatient treatment.  A positron emission tomography (PET) scan 
was performed and there was no abnormal pulmonary uptake.  A 
computed tomography (CT) scan was performed in October 2008, 
which showed that the density in the left lung base was stable 
since April 2008 but increased since November 2005.  A few 
subcentimeter pulmonary nodules in the right lung were stable and 
according to the report therefore benign.  

A March 2009 VA pulmonary outpatient clinic report noted the 
Veteran's severe addiction to smoking and the lung nodules.  
There was reportedly no evidence of obstruction by pulmonary 
function tests.  The physician advised the patient in response to 
his question of Agent Orange causing lung nodule that the 
physician could not 100 percent rule that out as a cause although 
the physician strongly believed that if the nodule turned out to 
be a malignancy it would likely be related to the Veteran's 
smoking history.  

A May 2010 VA pulmonary clinic report noted that the left lower 
lung nodule was progressively increasing in size.  

Physicians have recommended that the Veteran have a wedge 
resection, lobectomy, or lung biopsy to determine the nature of 
the lung nodule; however, the Veteran has refused these 
procedures.  The Veteran testified that he was diagnosed with 
lung cancer at the West Haven VA Medical Center (VAMC) 
approximately a year before his November 2010 hearing; however, 
treatment records from that facility show no diagnosis of lung 
cancer and instead suggest that the Veteran has a lung nodule 
that cannot be further classified without operative procedures, 
which the Veteran has refused.  

While the Veteran contends that he served in Vietnam, the record 
does not confirm such service.  When asked to verify exposure to 
herbicides, the National Personnel Records Center replied that no 
records of the Veteran being exposed to herbicides were found.  
In any event, even if the Veteran did serve in Vietnam or was 
otherwise exposed to herbicides, the medical evidence does not 
reflect that the Veteran has a respiratory cancer or any 
disability presumptively linked to exposure to herbicides.  The 
medical evidence shows a lung nodule, not lung cancer.  None of 
the available records show a diagnosis of lung cancer.  

Notwithstanding the above, the Federal Circuit has held that when 
a veteran is found not to be entitled to a regulatory presumption 
of service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service connection 
can be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994), rev'd in part, Combee v. 
Principi, 4 Vet. App. 78 (1993).  In other words, the fact that a 
veteran may not meet the requirements for service connection on a 
presumptive basis does not in and of itself preclude the 
establishment of service connection, as entitlement may 
alternatively be established on a direct basis.
 
In this case, service records do not indicate that the Veteran 
had any lung disability during service.  At separation, 
examination of the lungs and chest were normal and the Veteran 
denied symptoms of lung disability.  A chest X-ray at that time 
was also negative.  No complaints of any lung disability are 
shown until almost 40 years after the Veteran's separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  See 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  The only medical opinion regarding the 
etiology of any lung disability is the March 2009 VA pulmonary 
outpatient clinic report where a physician opined that if the 
nodule turned out to be a malignancy it would likely be related 
to the Veteran's smoking history.  Thus, none of the evidence, 
including the Veteran's testimony, suggests that the Veteran had 
a lung disability during service.  Moreover, the medical evidence 
suggests that any current lung disability is more likely related 
to the Veteran's smoking history.  

While the appellant contends that he has lung cancer or a lung 
disability caused by his military service, he is not shown to 
possess any specialized training in the medical field to provide 
a competent medical opinion on this point.  See Jandreau, 492 
F.3d at 1376-77 (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  Thus, the Board 
finds the medical evidence on this point to be of greater 
probative value than the Veteran's lay contentions, as the 
diagnosis of lung cancer and the etiology of lung disorders 
requires medical expertise to determine.  Indeed, the clinicians 
have indicated that the Veteran needs to undergo additional 
testing to determine the presence of lung cancer, but the Veteran 
refuses.  Without such information, the medical evidence of 
record is against a finding that the Veteran currently suffers 
from lung cancer, and there is no medical opinion linking a 
current lung disability to the Veteran's service.  

Accordingly, the preponderance of the evidence is against the 
claim and service connection is denied.

C. Conclusion

In sum, the Board finds that the preponderance of the evidence 
indicates that the Veteran did not have a chronic low back 
disability or lung disability present in service or for many 
years thereafter, and the has not been shown by probative medical 
evidence to have any such disability etiologically related to his 
active service.  Accordingly, service connection for a low back 
disability and a lung disability is not warranted on any basis.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability is 
reopened.

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for lung cancer or lung tumors 
is denied.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an eye disability due to 
surgeries at a VA facility in February 2008 and June 2009.

The Veteran asserts that he has double vision as a result of 
failed eye surgeries performed by VA in February 2008 and June 
2009.  The Veteran testified that he was conscious during one of 
his eye surgeries and the surgeon said that the Veteran's retina 
was cut.  According to the Veteran, after the surgery a nurse 
indicated that the surgeon had been joking.  

In pertinent part, 38 U.S.C. § 1151 provides:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of 
the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  See 38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in a veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  See 38 C.F.R. § 
3.361(c)(1).  Hospital care or medical or surgical treatment 
cannot cause the continuance or natural progress of a disease or 
injury for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural progress.  
See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  See 38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 
3.361(d)(2).

There are mixed reports as to whether the Veteran had double 
vision prior to the above mentioned VA surgeries.  The Veteran 
now asserts that he did not have double vision until after VA 
surgery.  He also submitted a statement from a physician who has 
treated him since 1988.  The physician relayed that the Veteran 
did not complain of double vision until June 9, 2008.  A letter 
from the Veteran's optician indicates that the Veteran had 
obtained glasses and contacts from his place of business since 
1955 and the optician was unaware of any complaints of double 
vision.  However, numerous VA optometry and ophthalmology notes, 
beginning in November 1999, reflect reports by the Veteran of 
diplopia and double vision.  The Veteran had strabismus, which he 
testified in July 2010 was present before his surgeries.  Indeed, 
a May 2007 letter from the Chief of Optometry noted the Veteran 
had cataracts, an epiretinal membrane and a corneal dystrophy, as 
well as strabismus which created double vision.  Records dating 
in late 2007 and early 2008, prior to the first surgery, note the 
Veteran was complaining of constant double vision. 

Thus, on this point, the Board finds that the Veteran had at 
least some double vision prior to the VA surgeries in February 
2008 and June 2009.  The affirmative complaints of double vision 
made by the Veteran over a number of years in connection with 
optical treatment and diagnoses simply cannot be overcome by the 
absence of complaint of this symptom to the Veteran's physician 
and optician.  Simply put, when the Veteran sought treatment 
solely for his eyes, he repeatedly reported having double vision.  
However, after the Veteran's February 2008 surgery, treatment 
notes show new complaints of cystoid macular edema and posterior 
capsular tear.  

The full reports of the Veteran's February 2008 and June 2009 eye 
surgeries do not appear to be of record.  The Board notes there 
is a "Brief Operative Note" for the June 2009 surgery, but such 
does not provide detailed information as to the actions taken 
during the surgery.  The complete operative reports, if ones were 
prepared, should be obtained.  In addition, while the records 
reflect the Veteran was advised of the consent was given, it was 
noted that full consent documents for the June 2009 surgery, 
could be accessed through Vista Imaging.   The full consent 
documents should be obtained for both surgeries. 

Moreover, the evidence of record is not sufficient to determine 
whether the Veteran has additional disability as a result of the 
February 2008 or June 2009 eye surgeries, and if so, whether such 
additional disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing surgical treatment.  
As such, a medical examination should be performed and an opinion 
should be obtained.  

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from 
the VA Medical Center in West Haven, 
Connecticut dating since July 2010.

2.  Obtain the full operative reports for the 
Veteran's February 2008 and June 2009 eye 
surgeries, as well as the full consent 
documents (possibly available in Vista 
Imaging) for the surgeries.  

3.  After the above has been accomplished to 
the extent possible, scheduled the Veteran 
for a VA eye examination by an 
ophthalmologist to determine the nature and 
etiology of any current eye disabilities.  
The claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and the 
results reported.  The examiner is asked to: 

(1) Identify all current disabilities of 
the eye.  Then, with respect to each such 
diagnosed disability, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
disability was caused by or was 
aggravated (permanent worsening of the 
underlying condition beyond natural 
progression) by VA surgical treatment on 
February 2008 or June 2009.  

(2) For any disability caused or 
aggravated by the VA surgical treatment 
on February 2008 or June 2009, the 
examiner should address whether such 
disability (a) was directly caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing surgical treatment; or, (b) 
was an event not reasonably foreseeable 
(i.e., a reasonable health care provider 
would not have considered this to be an 
ordinary risk of the treatment provided). 

A rationale for all opinions expressed should 
be provided.  

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


